     Case 3:17-cv-00609-B Document 37 Filed 12/07/18                 Page 1 of 2 PageID 270

                  IN THE UNITED STATES DISTRICT COURT FOR THE

                              NORTHERN DISTRICT OF TEXAS

                                       DALLAS DIVISION


TONY AND MII’S, INC.                             §
TONY THANGSONGCHAROEN, and                       §
SOMNUEK THANGSONGCHAROEN,                        §     Case No. 3:17-cv-609-B
                                                 §
               Plaintiffs,                       §
v.                                               §
                                                 §
UNITED STATES OF AMERICA,                        §
                                                 §
               Defendant.                        §

                ENTRY OF APPEARANCE AND REQUEST FOR NOTICE

        In order to assure proper notification of all Court settings in this proceeding, please enter

the appearance of the below-named individual as lead counsel for the United States of America

(Internal Revenue Service) in the above proceeding and forward notices of settings and hearings,

pleadings and papers filed in this action to her at:

        Moha P. Yepuri
        Attorney, Tax Division
        U.S. Department of Justice
        717 N. Harwood, Suite 400
        Dallas, Texas 75201
                                                       ERIN NEALY COX
                                                       United States Attorney

                                                       /s/ Moha P. Yepuri
                                                       MOHA P. YEPURI
                                                       Attorney, Tax Division
                                                       Texas State Bar No. 24046651
                                                       U.S. Department of Justice
                                                       717 N. Harwood St., Suite 400
                                                       Dallas, Texas 75201
                                                       (214) 880-9767
                                                       (214) 880-9741 (Facsimile)
                                                       Attorney for United States
                                                       Moha.P.Yepuri@usdoj.gov

                                                       ATTORNEYS FOR UNITED STATES
                                             Page 1 of 2
   Case 3:17-cv-00609-B Document 37 Filed 12/07/18                Page 2 of 2 PageID 271


                                  CERTIFICATE OF SERVICE

       It is hereby certified that service of the foregoing Entry of Appearance and Request for

Notice has been made this 7th day of December 2018, by electronic means listed on the Court’s

ECF Noticing System to:


Jason B. Freeman
Freeman Law, PLLC
2595 Dallas Parkway, Suite 420
Frisco, Texas 75034
Jason@freemanlaw-pllc.com
Counsel for all Plaintiffs

                                                     /s/ Moha P. Yepuri
                                                    MOHA P. YEPURI




                                           Page 2 of 2
